Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 5, 6, 15-25, and 29-31 are pending and presented for examination on the merit.

Claim Rejections - 35 USC § 103
The previous grounds of rejection as generally presented in the previous Office action are proper and stand. They have been reiterated below for convenience.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 15, 18-25, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0302401 to Burkhardt et al. (cited by Applicant), in view of KR 20110117426 to Baek et al. (machine translation previously provided for citation).
Regarding claim 1, Burkhardt et al. teaches an electrolyte composition (abstract) consisting essentially of:
a fluorinated solvent, wherein the fluorinated solvent is, e.g. a fluorinated acyclic carboxylic acid ester represented by the formula R1-COO-R2, wherein R1 and R2 are independently a linear or branched alkyl group; the sum of carbon atoms in R1 and R2 is 2 to 7; at least two hydrogens in R1 and/or R2 are replaced by fluorines; and neither R1 nor R2 contains a FCH2 or FCH group ([0006-10]; [0016-20]; [0043]);
a carbonate co-solvent, e.g. at least one of ethylene carbonate and propylene carbonate ([0009]; [0011]; [0019]; [0021]; [0052]); and
at least one electrolyte salt ([0013]; [0023]); 
wherein the electrolyte composition is free from other solvents not listed as one of the a) or b) components; and 
wherein the electrolyte composition comprises, in an embodiment, greater than 10% to about 80% by weight of the co-solvent based on the total weight of the electrolyte composition ([0054]), overlapping with the claimed range of from 0.5 to 75 wt%, and in another embodiment, about 26% by weight of the co-solvent based on the total weight of the electrolyte composition ([0054]), falling within the claimed range.
Burkhardt et al. does not expressly teach the claimed at least one ɣ-lactone, wherein the ɣ-lactone comprises 2(5H)-furanone.
Baek et al. also relates to an electrolyte composition ([0027]) and teaches that the electrolyte composition comprises an organic solvent, e.g. propylene carbonate ([0008-10]; [0028]), a lithium salt, and a furan-based compound, e.g. 2(5H)-furanone, in an amount of 0.1 to 10% by weight, preferably 0.1 to 2.0% by weight, based on 100% by weight of the organic solvent ([0021] and [0022] on Page 3; [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a furan-based compound such as 2(5H)-furanone in the electrolyte composition of Burkhardt et al., motivated by the fact that Baek et al. teaches that the furan-based compound is decomposed before the organic solvent during initial charging to form a stable passivation film, thereby preventing the decomposition of propylene carbonate, thereby reducing the irreversible capacity. In addition, it is effective in preventing co-intercalation and delamination of the negative electrode by suppressing the generation of gas due to the decomposition of propylene carbonate in the initial stage ([0012-24] spanning from Page 3 to 4). The skilled artisan would have obtained expected results combining known elements in a known composition. Regarding the content of the carbonate co-solvent, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claims 5 and 6, Burkhardt et al. teaches that the fluorinated acylic carboxylic acid ester is, e.g. CH3-COO-CH2CF2H (2,2-difluoroethyl acetate) ([0043]).
Regarding claim 15, Baek et al. teaches that the electrolyte composition comprises 0.1 to 10% by weight, preferably 0.1 to 2.0% by weight of the furan-based additive based on 100% by weight of the organic solvent ([0021] on Page 3). The weight percentage of the furan-based additive based on the total weight of the electrolyte composition would have been slightly smaller than the taught ranges but still within or overlapping with the claimed range as Burkhardt et al. teaches that the fluorinated solvent and the co-solvent make up the majority of the weight of the electrolyte composition ([0050]; [0054]). A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claims 18 and 19, Burkhardt et al. teaches that the electrolyte composition comprises a borate, e.g. lithium bis(oxalate)borate ([0078]).
Regarding claim 20, the instant limitation is pro viso upon parent claim 18 and is met when the parent claim is met.
Regarding claims 21 and 22, Burkhardt et al. and Baek et al. render obvious an electrochemical cell, e.g. a lithium ion battery, comprising:
(a) a housing; 
(b) an anode and a cathode disposed in the housing and in ionically conductive contact with one another; 
(c) the electrolyte composition of Claim 1 disposed in the housing and providing an ionically conductive pathway between the anode and the cathode; and 
(d) a porous separator between the anode and the cathode (Burkhardt [0095], Baek [0004]; [0006]).
Regarding claim 23, Burkhardt et al. teaches that the anode comprises an anode active material, and the anode active material is, e.g. graphite ([0095]).
Regarding claim 24, Burkhardt et al. teaches that the cathode comprises a cathode active material exhibiting greater than 30 mAh/g capacity in the potential range greater than 4.6 V versus a Li/Li+ reference electrode ([0106]).
Regarding claim 25, Burkhardt et al. teaches that the cathode comprises a cathode active material, e.g. LiCo0.2Ni0.2O2 ([0097]), which meets the first claimed formula ([0097-105]).
Regarding claim 29, Burkhardt et al. teaches an electronic device according to Claim 21 ([0114]).
Regarding claim 30, Burkhardt et al. teaches a method comprising: 
combining:
a fluorinated solvent, wherein the fluorinated solvent is, e.g. a fluorinated acyclic carboxylic acid ester represented by the formula R1-COO-R2, wherein R1 and R2 are independently a linear or branched alkyl group; the sum of carbon atoms in R1 and R2 is 2 to 7; at least two hydrogens in R1 and/or R2 are replaced by fluorines; and neither R1 nor R2 contains a FCH2 or FCH group ([0006-10]; [0016-20]; [0043]);
a carbonate co-solvent, e.g. at least one of ethylene carbonate and propylene carbonate ([0009]; [0011]; [0019]; [0021]; [0052]); and
at least one electrolyte salt ([0013]; [0023]) to form an electrolyte composition;
wherein the electrolyte composition is free from other solvents not listed as one of the a) or b) components; and 
wherein the electrolyte composition comprises, in an embodiment, greater than 10% to about 80% by weight of the co-solvent based on the total weight of the electrolyte composition ([0054]), overlapping with the claimed range of from 0.5 to 75 wt%, and in another embodiment, about 26% by weight of the co-solvent based on the total weight of the electrolyte composition ([0054]), falling within the claimed range.
Burkhardt et al. does not expressly teach the claimed at least one ɣ-lactone, wherein the ɣ-lactone comprises 2(5H)-furanone.
Baek et al. also relates to an electrolyte composition ([0027]) and teaches that the electrolyte composition comprises an organic solvent, e.g. propylene carbonate ([0008-10]; [0028]), a lithium salt, and a furan-based compound, e.g. 2(5H)-furanone, in an amount of 0.1 to 10% by weight, preferably 0.1 to 2.0% by weight, based on 100% by weight of the organic solvent ([0021] and [0022] on Page 3; [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a furan-based compound such as 2(5H)-furanone in the electrolyte composition of Burkhardt et al., motivated by the fact that Baek et al. teaches that the furan-based compound is decomposed before the organic solvent during initial charging to form a stable passivation film, thereby preventing the decomposition of propylene carbonate, thereby reducing the irreversible capacity. In addition, it is effective in preventing co-intercalation and delamination of the negative electrode by suppressing the generation of gas due to the decomposition of propylene carbonate in the initial stage ([0012-24] spanning from Page 3 to 4). The skilled artisan would have obtained expected results applying a known element to a known method. Regarding the content of the carbonate co-solvent, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 31, Burkhardt et al. teaches that the carbonate co-solvent includes ethylene carbonate ([0009]; [0011]; [0019]; [0021]; [0052]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al. and Baek et al. as applied to claim 1 above, in view of US 2014/0248529 to Chen et al.
Regarding claims 16 and 17, Burkhardt et al. does not expressly teach a cyclic sulfate represented by Formula (III) or that the cyclic sulfate comprises ethylene sulfate.
Chen et al. also relates to an electrolyte composition comprising at least a fluorinated acyclic carboxylic acid ester and at least one electrolyte salt and teaches that the electrolyte composition may contain at least one additive that are believed to contribute to film forming on one or both of the electrodes, for example, ethylene sulfate (abstract; [0040-56]; [0075-80]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a cyclic sulfate or ethylene sulfate in the electrolyte composition of Burkhardt et al., motivated by the fact that Chen et al. demonstrates that ethylene sulfate is one of the known additives added to the electrolyte composition to contribute to film forming on one or both of the electrodes ([0075-80]). The skilled artisan would have obtained expected results combining known elements in a known composition. 

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. Applicant argued from Page 9 to 11 that a person of ordinary skill in the art, starting from Burkhardt which teaches an improved electrolyte composition comprising at least one film forming chemical compound which decomposes at a potential of less than 1.0V versus a Li/Li+ reference electrode, would have found no motivation to use 2(5H)-furanone which decomposes at about 2.1V according to Baek because the proposed combination would leave the anode to have additional, undesirable reactions with the electrolyte components. 
The Examiner respectfully disagrees. Burkhardt is not limited to the film-forming chemical compound which decomposes at a potential of less than 1.0V versus a Li/Li+ reference electrode. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Baek teaches that the furan-based compound such as 2(5H)-furanone is decomposed before the organic solvent during initial charging to form a stable passivation film, thereby preventing the decomposition of propylene carbonate, thereby reducing the irreversible capacity. In addition, it is effective in preventing co-intercalation and delamination of the negative electrode by suppressing the generation of gas due to the decomposition of propylene carbonate in the initial stage ([0012-24] spanning from Page 3 to 4). As a result, the prior art electrolyte composition containing 2(5H)-furanone would have met the limitations of the claimed invention. Applicant did not provided evidence to support that the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose.
In conclusion, the previously applied grounds of rejections stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725